DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/17/2021 has been entered.

Response to Arguments
Applicant's arguments filed 11/17/2021, have been fully considered but they are not persuasive. 
Applicant argues that the cited references fails to teach , “the periodic system information including resource information directly indicating a sub-frame index, frequency component, or resource block corresponding to a resource location of an Enhanced-Physical Downlink Control Channel (E-PDCCH)”, as recited in amended independent claim 1. Examiner respectfully disagrees.   Blankenship already teaches the periodic system information including resource information directly indicating a resource location of an Enhanced-Physical Downlink Control Channel (E-PDCCH) (Fig 5,  [0074],  [0053], [0066], [0076], E-PDCCH resource including the presence of E-PDCCH region is signaled in MIB/SIB). Blankenship further teaches E-PDCCH resource with time and frequency configuration (Fig 5, [0045]),  E-PDCCH region in a subframe with RB, PRB (Fig 9-10, [0061]-[0064]). Therefore, Blankenship teaches the periodic system information including resource information directly indicating a sub-frame index, frequency component, or resource block corresponding to a resource location of an Enhanced-Physical Downlink Control Channel (E-PDCCH).
For independent claim 5, the Examiner’s response to the independent claim 1, as noted above has already addressed the applicant’s argument of the Independent Claim 5.
For independent claim 9, the Examiner’s response to the independent claim 1, as noted above has already addressed the applicant’s argument of the Independent Claim 9.
For independent claim 13, the Examiner’s response to the independent claim 1, as noted above has already addressed the applicant’s argument of the Independent Claim 13.
For independent claim 17, the Examiner’s response to the independent claim 1, as noted above has already addressed the applicant’s argument of the Independent Claim 17.
Regarding dependent claims, the Examiner's response to the independent claims as noted above has already addressed the applicant's arguments of the dependent claims.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1, 4-5, 8-9, 12-13, and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable by Blankenship (US 2013/0242882) in view of Nory (US 2014/0036747).

Regarding claims 1, 5, and 17, Blankenship teaches a wireless communication system, comprising:
a wireless base station configured to transmit periodic system information mapped to a Physical Broadcast Channel (PBCH) (last sentence in para. 66 of Blankenship – MIB is carried over PBCH), the periodic system information including resource information directly indicating a resource location of an Enhanced-Physical Downlink Control Channel (E-PDCCH) ( Fig 5, Fig 8, [0053], [0056], [0059], MIB comprising E-PCFICH resource information, and E-PCFICH used to indicate E-PDCCH resource region; [0074], system information block such as MIB, SIB used to signal E-PDCCH region),
a sub-frame index, frequency component, or resource block corresponding to a resource location of E-PDCCH ( Fig 5, [0045], E-PDCCH resource with time and frequency configuration,  Fig 9-10, [0061]-[0064], E-PDCCH region in a subframe with RB, PRB ), 
the resource information being constituted by a plurality of bits and being stored in a field of the periodic system information (Fig 8, para 53, para 59, para 66, para 74, para 76, MIB used to indicate E-PCFICH (to signal/configure E-PDCCH),  or E-PDCCH, [0071]-[0072], [0076], content of the E-PCFICH may consist of a bit string), 
a first wireless terminal, that does not support accessing the E-PDCCH directly indicated by the resource information (para. 5 and 111 of Blankenship – legacy UEs, which are compatible with LTE release 10 or earlier, receive only the legacy PDCCH) ; and
a second wireless terminal, that supports accessing the E-PDCCH directly indicated by the resource information (para. 5 and 111 of Blankenship – advanced UEs, which are compatible with LTE release 11 and beyond, receive both legacy PDCCH and E-PDCCH), configured to:
receive the periodic system information mapped to the PBCH that is transmitted from the wireless base station (para. 53 of Blankenship – MIB informs advanced UEs whether E-PCFICH is present in a cell; last sentence in para. 66 of Blankenship – MIB is carried over PBCH);
search for control information mapped to the E-PDCCH directly indicated by the resource information in the periodic system information (para. 74 and 76 of Blankenship – E-PCFICH is indicated by a reserved bit in the MIB for indicate E-PDCCH ; para. 53 of Blankenship – the advanced UE searches a common search space indicated by the E-PCFICH), the control information indicating a wireless resource of a Physical Downlink Shared Channel (PDSCH) (figure 5 and para. 45 of Blankenship – E-PDCCH is physical downlink control information transmitted over a resource in a legacy PDSCH region); and 
determine a wireless resource of the PDSCH based on the control information (figure 8 and para. 56 and 59 of Blankenship – E-PCFICH indicates E-PDCCH).
Blankenship does not explicitly teach the legacy UE “configured to recognize as spare bits the control signal region indicated by the resource information”, “the first wireless terminal being configured to ignore the spare bits”.  However, Nory teaches a legacy UE receiving the bits of a MIB (para. 80 of Nory – eNB broadcasts MIB; para. 82 of Nory – legacy UEs monitor only PDCCH) and spare bits of the MIB are used only by new UEs [i.e. not legacy UEs] to determine which mode to operate in (para. 94-97 of Nory – new UEs can operate in legacy mode or new mode [i.e. monitor only PDCCH or monitor both PDCCH and ePDCCH), the first wireless terminal being configured not to use the spare bits ( [0080], [0082], [0094]-[0097], legacy UEs monitor only PDCCH, new UEs can monitor both PDCCH and ePDCCH, only new UEs use the spare MIB bits for EPDCCH).
 At the time of the invention (pre-AIA ) or at the effective filing date of the Application (AIA ), it would have been obvious for one of ordinary skill in the art to use the spare bits of the MIB, as taught by Nory, to indicate whether to search for an ePDCCH, as taught by Blankenship, in order to enable the UE to locate the PDCCH or ePDCCH in the downlink frame efficiently (para. 2 of Nory – UE does not know location of PDCCH and/or ePDCCH).

Regarding claims 4, 8, 12, and 16, note that the combination of Blankenship and Nory teaches wherein the E-PDCCH directly indicated by the resource information corresponds with an Enhanced-Physical Downlink Control Channel (E-PDCCH) in LTE standard (Fig. 8 of Blankenship – control signal region is a E-PDCCH region). 

Regarding claim 9, Blankenship teaches a wireless terminal comprising:
a memory; and a processor coupled to the memory and configured to 
receive a signal from a wireless base station periodic system information mapped to a Physical Broadcast Channel (PBCH) (last sentence in para. 66 of Blankenship – MIB is carried over PBCH), 
the periodic system information including resource information directly indicating an Enhanced-Physical Downlink Control Channel (E-PDCCH) (Fig 5, Fig 8, [0053], [0056], [0059], MIB comprising E-PCFICH resource information, and E-PCFICH used to indicate E-PDCCH resource region; [0074], system information block such as MIB, SIB used to signal E-PDCCH region), 
a sub-frame index, frequency component, or resource block corresponding to a resource location of E-PDCCH ( Fig 5, [0045], E-PDCCH resource with time and frequency configuration,  Fig 9-10, [0061]-[0064], E-PDCCH region in a subframe with RB, PRB ),
the resource information being constituted by a plurality of bits and being stored in a field of the periodic system information (Fig 8, para 53, para 59, para 66, para 74, para 76, MIB used to indicate E-PCFICH (to signal/configure E-PDCCH),  or E-PDCCH, [0071]-[0072], [0076], content of the E-PCFICH may consist of a bit string)
wherein when the wireless terminal does not support accessing the E-PDCCH directly indicated by the resource information (para. 5 and 111 of Blankenship – legacy UEs, which are compatible with LTE release 10 or earlier, receive only the legacy PDCCH) , and
when the wireless terminal supports accessing the E-PDCCH directly indicated by the resource information (para. 5 and 111 of Blankenship – advanced UEs, which are compatible with LTE release 11 and beyond, receive both legacy PDCCH and E-PDCCH), the processor coupled to the memory is configured to 
search for control information mapped to the E-PDCCH directly indicated by the resource information in the periodic system information (para. 74, 76 of Blankenship – E-PCFICH is indicated by a reserved bit in the MIB to indicate E-PDCCH; para. 53 of Blankenship – the advanced UE searches a common search space indicated by the E-PCFICH), the control information indicating a wireless resource of a Physical Downlink Shared Channel (PDSCH) (figure 5 and para. 45 of Blankenship – E-PDCCH is physical downlink control information transmitted over a resource in a legacy PDSCH region), and 
determine a wireless resource of the PDSCH based on the control information (figure 8 and para. 56 and 59 of Blankenship – E-PCFICH indicates E-PDCCH).
Blankenship does not explicitly teach “the field of the periodic system information is recognized as spare bits” by a legacy UE, and “the wireless terminal is configured not to use the spare bits”.   However, Nory teaches a legacy UE receiving the bits of a MIB (para. 80 of Nory – eNB broadcasts MIB; para. 82 of Nory – legacy UEs monitor only PDCCH) and spare bits of the MIB are used only by new UEs [i.e. not legacy UEs] to determine which mode to operate in (para. 94-97 of Nory – new UEs can operate in legacy mode or new mode [i.e. monitor only PDCCH or monitor both PDCCH and ePDCCH), and the wireless terminal is configured to ignore the spare bits ([0080], [0082], [0094]-[0097], legacy UEs monitor only PDCCH, new UEs can monitor both PDCCH and ePDCCH, only new UEs use the spare MIB bits for EPDCCH).
At the time of the invention (pre-AIA ) or at the effective filing date of the Application (AIA ), it would have been obvious for one of ordinary skill in the art to use the spare bits of the MIB, as taught by Nory, to indicate whether to search for an ePDCCH, as taught by Blankenship, in order to enable the UE to locate the PDCCH or ePDCCH in the downlink frame efficiently (para. 2 of Nory – UE does not know location of PDCCH and/or ePDCCH).

Regarding claim 13, Blankenship teaches a wireless base station comprising: a memory; and a processor coupled to the memory and configured to 
transmit a signal in periodic system information mapped to a Physical Broadcast Channel (PBCH) (last sentence in para. 66 of Blankenship – MIB is carried over PBCH), the periodic system information including resource information directly indicating a resource location of an Enhanced-Physical Downlink Control Channel (E-PDCCH) (Fig 5, Fig 8, [0053], [0056], [0059], MIB comprising E-PCFICH resource information, and E-PCFICH used to indicate E-PDCCH resource region; [0074], system information block such as MIB, SIB used to signal E-PDCCH region), a sub-frame index, frequency component, or resource block corresponding to a resource location of E-PDCCH ( Fig 5, [0045], E-PDCCH resource with time and frequency configuration,  Fig 9-10, [0061]-[0064], E-PDCCH region in a subframe with RB, PRB ), the resource information being constituted by a plurality of bits and being stored in a field of the periodic system information (Fig 8, para 53, para 59, para 66, para 74, para 76, MIB used to indicate E-PCFICH (to signal/configure E-PDCCH),  or E-PDCCH, [0071]-[0072], [0076], content of the E-PCFICH may consist of a bit string),
. . . a first wireless terminal that does not support accessing the E-PDCCH directly indicated by the resource information (para. 5 and 111 of Blankenship – legacy UEs, which are compatible with LTE release 10 or earlier, receive only the legacy PDCCH), and
the periodic system information including resource information indicating a control signal region (para. 53 of Blankenship – MIB used to indicate E-PCFICH; figure 8 and para. 56 and 59 of Blankenship – E-PCFICH indicates E-PDCCH),
the control information indicating a wireless resource of a Physical Downlink Shared Channel (PDSCH) (figure 5 and para. 45 of Blankenship – E-PDCCH is physical downlink control information transmitted over a resource in a legacy PDSCH region) to a second wireless terminal, the second wireless terminal being configured to support accessing the E-PDCCH directly indicated by the resource information, that receives the periodic system [information] (para. 5 and 111 of Blankenship – advanced UEs, which are compatible with LTE release 11 and beyond, receive both legacy PDCCH and E-PDCCH).
Blankenship does not explicitly teach “the field being recognized as spare bits by” a legacy UE, “the first wireless terminal being configured not to use the spare bits”. However, Nory teaches a legacy UE receiving the bits of a MIB (para. 80 of Nory – eNB broadcasts MIB; para. 82 of Nory – legacy UEs monitor only PDCCH) and spare bits of the MIB are used only by new UEs [i.e. not legacy UEs] to determine which mode to operate in (para. 94-97 of Nory – new UEs can operate in legacy mode or new mode [i.e. monitor only PDCCH or monitor both PDCCH and ePDCCH), ( [0080], [0082], [0094]-[0097], legacy UEs monitor only PDCCH, new UEs can monitor both PDCCH and ePDCCH, only new UEs use the spare MIB bits for EPDCCH).
At the time of the invention (pre-AIA ) or at the effective filing date of the Application (AIA ), it would have been obvious for one of ordinary skill in the art to use the spare bits of the MIB, as taught by Nory, to indicate whether to search for an ePDCCH, as taught by Blankenship, in order to enable the UE to locate the PDCCH or ePDCCH in the downlink frame efficiently (para. 2 of Nory – UE does not know location of PDCCH and/or ePDCCH).

Claims 3, 7, 11, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blankenship in view of Nory (both of record), further in view of Nishio (US 2009/0003477).

Regarding claims 3, 7, 11, and 15, the combination of Blankenship and Nory teaches the method of claim 1, the system of claim 5, the terminal of claim 9, and the base station of claim 13, but does not explicitly teach “wherein the second wireless terminal is in an idle mode at the time of receiving the periodic system information”.  Instead, the combination of Blankenship and Nory is silent regarding what mode the UE is in when it receives the PBCH (para. 53 and 66 of Blankenship - E-PCFICH is indicated in PBCH).  However, Nishio teaches a mobile station in idle mode, receiving BCH data (para. 73 of Nishio - while in idle mode, mobile station receives BCH2 data).  At the time of the invention (pre-AIA ) or effective filing date of the Application (AIA ), it would have been obvious for one of ordinary skill in the art to enable the UEs, taught by the combination of Blankenship and Nory, to receive the broadcast information while in idle mode, as taught by Nishio, in order to provide the UEs in idle mode with information on the paging channels and RACH resources (para. 68 of Nishio – BCH2 data is information required by mobile station in idle mode to communicate user data).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/               Examiner, Art Unit 2461